Order entered June 21, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-01024-CV

                 BENNIE GAMBLE, SR., ET AL., Appellants

                                       V.

       ANESTHESIOLOGY ASSOCIATES, P.S.C., ET AL., Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-01764-E

                                    ORDER

      Before the Court is appellants’ June 18, 2021 unopposed motion for an

extension of time to file their reply brief. We GRANT the motion and extend the

time to July 7, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE